DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/13/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 8/13/2021, have been fully considered.  In view of the amendments to the claims, the rejection of claims under 35 U.S.C. 112(b) has been withdrawn.  Additionally, the rejection of claims under 35 U.S.C. 103(a) has been withdrawn.  As such, Applicant’s traversals of these rejections is rendered moot.  The new rejections of claims are based on Applicant’s amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 13-18, 27-28 and 30 are NEWLY rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 8/13/2021 has introduced NEW MATTER
As amended, claims 1 and 30 recite a method of preparing a porous scaffold “wherein the scaffold comprises at least about 50% by volume of ceramic material” (claim 1), more specifically “50% by volume of tricalcium phosphate” (claim 30).  
Applicant indicates that “[s]upport… is found in the original claims and in the application as filed… at paragraphs 18, 32 and 75” (Applicant Arguments, Page 6).  Yet, nowhere do the original claims recite a method of preparing a porous scaffold “wherein the scaffold comprises at least about 50% by volume of ceramic material”.  In fact, the original claims are completely silent as to the amount of ceramic present in the claimed scaffolds.  Additionally, Paragraph 0018 is directed to “porosity by volume”; Paragraph 0032 merely notes that “[u]p to 50% by volume and 70% by weight of human bone is a modified form of hydroxyapatite”; and Paragraph 0075 discloses porous PHB-PHV scaffolds in which “[s]caffolds with a substitution of 25% tricalcium phosphate or 50% tricalcium phosphate were also prepared” (see also Figure 4A, disclosing “25% TCP PHB-PHV” and “50% TCP PHB-PHV” scaffolds having ~ 70% porosity by volume) which may entail scaffolds comprising PHBV and TCP in a ratio of 4:1 and 1:1 which – based on the density of PHBV being about 1.25 – would entail, at most, a scaffold wherein the amount of ceramic is about 27% by volume.  Finally, although not cited by Applicant, Paragraph 0073 discloses scaffolds comprising “[p]olycaprolactone and tricalcium phosphate” in a “2:1 ratio” which – based on the density of PCL and TCP being about 1.15 and 3.14 g/cm3, respectively (Applicant Arguments, Page 8) – would entail a scaffold wherein the amount of ceramic is about 42% by volume.  
At most, the Specification discloses that “[t]he mechanical properties and degradation time of the scaffold can be tailored by adjusting, for example, the molecular weight, hydrophilicity, and/or crystallinity of the bioresorbable polymer.  This can be achieved, for example, by varying 
Based on all of the foregoing, written description support for the amended method of preparing a porous scaffold “wherein the scaffold comprises at least about 50% by volume of ceramic material” (claim 1), more specifically “50% by volume of tricalcium phosphate” (claim 30) cannot be found.  
Applicant is required to provide sufficient written support for the limitations recited in present claims in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 13-18 and 30 are NEWLY rejected under 35 U.S.C. 103(a) as being unpatentable over Khojasteh et al (J Biomed Mater Res Part B 848-854, 2013; of record) in view of Lu et al (J Mater Sci: Mater Med, 10 pages, 2012),  Mi et al (J Cellular Plastics 51:165-196, first published 4/14/2014; of record), Zhang et al (J Appl Polym Sci 130:3509-3520, 2013; of record) and Vogt et al (Euro Cell and Mater 4:30-38, 2002; of record).
As amended, instant claim 1 is drawn to a method of preparing a porous scaffold (having a desired shape (in the shape of an anatomical shape (claim 11) which is a bone graft (claim 13))) comprising a biodegradable polymer and a ceramic material, the method comprising the steps of:
(a)	heating a mixture comprising the biodegradable polymer (more specifically, poly(caprolactone) (claim 2)), the ceramic material (more specifically, tricalcium phosphate (claim 3)), and a porogen (more specifically, sodium chloride (claim 8)) to the melting temperature of the biodegradable polymer (more specifically, at a temperature of about 185oC to about 190oC (claim 9)); 
(b)	compressing the heated mixture at a pressure of about 35 MPa to about 110 MPa (more specifically, about 70 MPa (claim 10));
(c)	cooling the compression to room temperature to form a bulk substrate;
(d)	selectively removing (via milling, lathing, drilling, cutting, (claim 4)) a material from the bulk substrate to afford a shaped structure; and
(e)	removing the porogen from the shaped substrate to afford the porous scaffold having a desired shape;
wherein the porous scaffold comprises:
(i) 	at least about 50% ceramic material (more specifically, 50% (claim 30)) by volume; and
claim 5)) by volume;
wherein the scaffold further comprises (and provides a suitable platform for (claim 17)) a bioactive agent (claim 14), more specifically, stem cells (claims 15-16) which are mesenchymal stem cells (claim 18).
As thus summarized, the elected invention reads on claims 1-5, 8-11, 13-18 and 30.
Khojasteh et al teach a “PCL-TCP [80:20 polycaprolactone-tricalcium phosphate scaffold] seeded with mesenchymal stem cells” (Abstract), having a “porosity of about 70%” (Page 849, Column 2) for “vertical bone augmentation in dog mandible” (Title), wherein “[t]he PCL-TCP (80:20) composite scaffolds were purchased from Osteopore International, Singapore” (Page 849, Column 2).
As such, Khojasteh et al differs from the instantly claimed method in that:
(1) 	the scaffolds of Khojasteh et al do not comprise at least about 50% (more specifically, about 50%) ceramic material by volume; and
(2)	Khojasteh et al does not teach the instantly claimed method of preparing said scaffolds.
Yet, as to (1):  Although the porous PCL-TCP scaffolds of Khojasteh et al do not comprise at least about 50% by volume ceramic material, as further taught by Khojasteh et al, “[s]caffold properties such as… composition of materials… may have [an effect] on cell differentiation and tissue regeneration” (Page 849, Column 1).
Indeed, as further taught by Lu et al, “[o]wing to its osteoinductivity, calcium phosphate is frequently used with PCL as a scaffold material for bone engineering.  Incorporation with PCL would overcome the shortcoming of hydrophobicity of PCL and the brittleness of the ceramic” see also Figure 5) as well as degradation rate of the scaffolds (Abstract).
Accordingly, it is evident that the amount of TCP in a porous PCL-TCP scaffold is a result effective parameter that one of ordinary skill in the art would have found it obvious to optimize.  As such, it would have been obvious to determine the optimal amount of TCP to include in the PCL-TCP scaffolds of Khojasteh et al in an effort to provide a scaffold exhibiting optimal cell differentiation, tissue regeneration, hydrophobicity, strength/brittleness, cell growth and rate of degradation.  As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))). 
As to (2): Mi et al teach methods of fabricating biocompatible, porous scaffolds which “have a suitable surface chemistry for cell attachment” and can “be easily processed into a variety sodium chloride (Page 182).
As taught by Zhang et al, “[o]ne of the main problems in tissue engineering is designing suitable scaffolds that meet the demands for application in ‘hard mineralized tissues’ such as bone” and “[i]t is generally accepted that the scaffold material should have mechanical strength as close as possible to the strength of the bone to be repaired or substituted” (Page 3517, Column 2).  Significantly, Zhang et al demonstrate that “scaffolds formed under different molding temperature and pressure” exhibit “a noteworthy promotion in storage modulus… with increasing temperature and pressure.  Especially, when the temperature is 190oC, the high pressure of 1000 MPa gives rise to a considerable storage modulus, which changes from 19.7 Mpa up to a superb level of 283.7 Mpa, approximately 15 times higher in comparison with the low-pressure compression molded scaffolds” and which “completely comply with the normal requirements in bone tissue engineering” (Page 3517, Column 2).  As further taught by Zhang et al, “the structural stability of high-pressure molded scaffolds was remarkably improved… the mechanical performance… was drastically enhanced” and the “scaffolds showed excellent cellular compatibility and biocompatibility in vitro tests” (Abstract).  
And, as taught by Vogt et al – discussing the “[f]abrication… of highly porous scaffold” – “[i]t should be mentioned, that cured, compact devices can be processed and shaped by conventional mechanical techniques like drilling, grinding or sawing” (Page 33, Column 2).
Accordingly, based further on Mi et al, Zhang et al and Vogt et al, a person of ordinary skill in the art – desiring to make a PCL-TCP scaffold (as taught by Khojasteh et al in view of Lu et al) – would have found it obvious to carry out the instantly claimed steps while, in the process, see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
As such, instant claims 1-5, 8-11, 13-18 and 30 are rejected as prima facie obvious.
Claims 6-7 and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khojasteh et al (J Biomed Mater Res Part B 848-854, 2013; of record) in view of Lu et al (J Mater Sci: Mater Med, 10 pages, 2012),  Mi et al (J Cellular Plastics 51:165-196, first published 4/14/2014; of record), Zhang et al (J Appl Polym Sci 130:3509-3520, 2013; of record) and Vogt et al (Euro Cell and Mater 4:30-38, 2002; of record) as applied to claims 1-5, 8-11, 13-18 and 30, all in further view of Sharaf et al (J Oral Maxiloofac Surg 70:647-656, 2012; of record).
Instant claims 6-7 are drawn to the method of claim 1 wherein the scaffold has an average pore size of about 450 µm to about 600 µm (claim 6) and wherein the variation in average pore size throughout the scaffold is less than about 10% by volume (claim 7).
As further taught by Khojasteh et al, “pore size greater than 300 µm made PCL-TCP composite scaffold appropriate for holding and transferring the stem cells” and “[t]he pores interconnectivity of similar size facilitates nutrition/waste transport and a better in vivo vascularization” (Page 852, Column 2).  
However, Khojasteh et al does not specify a pore size of about 450 µm to about 600 µm wherein the variation in average pore size throughout the scaffold is less than about 10% by volume.
Yet, as by Sharaf et al, which teach related porous PCL-TCP scaffolds, “varying microporosities and macroporosities appear to be critical for the design of scaffolds; macropores are important for bone ingrowth and neovascularization, and micropores mediate cell attachment, proliferation, and differentiation” (Page 655, Column 1).
And as further taught by Mi et al, “the porosity and pore size of the scaffold is solely determined by the porogen content and size” (Page 180).
Accordingly, it is evident that the pore size and uniformity of a porous scaffold (and, in particular, a PCL-TCP scaffold seeded with mesenchymal stem cells) is a result effective parameter that one of ordinary skill in the art would have found it obvious to optimize.  Thus, it would have been obvious to determine the optimal “porogen content and size” (as taught by Mi et al) in order to provide a “composite scaffold appropriate for holding and transferring the stem cells” and to facilitate “nutrition/waste transport and a better in vivo vascularization” (as taught by Khojasteh et al) and promote “bone ingrowth… neovascularization… cell attachment, Sharaf et al) with a reasonable expectation of success.
As such, instant claims 6-7 are also rejected as prima facie obvious.
Instant claims 27-28 are drawn to the porous polymer scaffold wherein the average porosity is 80% to 90% (claim 27), more specifically 90% (claim 28).
As taught by Sharaf et al, “[i]t has been shown that a highly porous microstructure with interconnected pores and a large surface area are conducive to tissue ingrowth.  For bone regeneration… porosities of more than 90% are preferred” (Page 655, Column 1).
As such, it would have been obvious to fabricate the scaffolds having an optimized porosity (e.g., wherein the porosity is 90%) to best achieve the desired results.
Accordingly, claims 27-28 are rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611